Citation Nr: 1621250	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-06 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for intervertebral disc syndrome (IVDS), prior to November 10, 2014.

2.  Entitlement to an initial evaluation in excess of 60 percent for IVDS, since November 10, 2014.

3.  Entitlement to an initial compensable evaluation for a stress fracture of the left tibia (shin splint).

4.  Entitlement to an initial compensable evaluation for a stress fracture of the right tibia (shin splint).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1996 to August 2000, and with the United States Navy from March 2002 to December 2005.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Boston, Massachusetts, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for IVDS rated 20 percent disabling, and bilateral shin splints rated 0 percent disabling each.  

During the pendency of the appeal, the RO awarded an increased 40 percent evaluation for IVDS prior to November 10, 2014, and a 60 percent rating thereafter.  The Veteran filed a notice of disagreement with the effective date of the increased 60 percent rating, but such is subsumed in the issue already appealed to the Board.  He merely continued his disagreement with the evaluation prior to November 10, 2014.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  



FINDING OF FACT

In signed correspondence received by the Board in April 2016, the Veteran stated that he was satisfied with his currently assigned ratings and wished to withdraw his pending appeals regarding the back and bilateral stress fractures.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for an initial evaluation in excess of 40 percent for IVDS, prior to November 10, 2014.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for an initial evaluation in excess of 60 percent for IVDS, since November 10, 2014.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for an initial compensable evaluation for a stress fracture of the left tibia (shin splint).  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for an initial compensable evaluation for a stress fracture of the right tibia (shin splint).  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b).

In a written, signed statement received by the Board in April 2016, prior to the promulgation of a decision on any appellate issues, the Veteran expressed his desire to withdraw the appeals with regard to evaluation of his back and shin splints.  The Veteran's request qualifies as a valid withdrawal of the above-referenced perfected appeals.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues. The matters are dismissed.


ORDER

The appeal for an initial evaluation in excess of 40 percent for IVDS, prior to November 10, 2014, is dismissed.

The appeal for an initial evaluation in excess of 60 percent for IVDS, since November 10, 2014, is dismissed.

The appeal for an initial compensable evaluation for a stress fracture of the left tibia (shin splint) is dismissed.

The appeal for an initial compensable evaluation for a stress fracture of the right tibia (shin splint) is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


